jfourtf) Court of
                                          Antonio,

                                           May 17,2013


                                       No. 04-13-00071-CR


                                  Jose Santos Acosta ISIDRO,
                                             Appellant


                                                 v.



                                      The STATE of Texas,
                                             Appellee


                       From the 22nd District Court, Comal County, Texas
                                   Trial Court No. CR2001-98
                                Mr. Gary L. Steel, Judge Presiding


                                          ORDER

       The State's brief was originally due to be filed with this court on April 10, 2013. This
court granted the State's first motion for an extension of time to file the brief until May 10,2013.
On May 15,2013, the State filed its second motion for an extension of time to file its brief until
May 31,2013, for a total extension of fifty-one days.

       The State's motion is GRANTED.         The State's brief must be filed with this court not
later than May 31,2013.




                                                      Patricia O. Alvarez, Justice


                                  F, I have hereunto set my hand and affixed the seal of the said
                               $13.



                                                      Kei
                                                      Clerk of Court